          Case 1:20-cv-03665-PAE Document 23 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRETT GOLDBERG,

                                        Plaintiff,                        20 Civ. 3665 (PAE)
                         -v-
                                                                                  ORDER
 PACE UNIVERSITY,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       Today the Court held an initial pretrial conference at which, inter alia, the Court raised

questions about plaintiff’s basis for claiming an amount in controversy above $75,000 so as to

support diversity jurisdiction and about defendant’s pending motion for dismissal under Rule

12(c). The Court determined to give plaintiff an opportunity, for the second time, to amend his

complaint, to address these matters. Plaintiff’s counsel indicated that plaintiff intends to do so.

This will be plaintiff’s final opportunity to amend the complaint. Further leave to amend will not

be granted.

       Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

September 14, 2020. If, as anticipated, plaintiff does amend, defendant, by September 28, 2020,

shall: (1) file an answer; (2) file a new motion to dismiss; or (3) submit a letter to the Court,

copying plaintiff, stating that it relies on the previously filed motion to dismiss. If defendant

files a new motion to dismiss or relies on its previous motion, plaintiff’s opposition will be due

October 13, 2020. Defendant’s reply will be due October 20, 2020.

       It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by October 13, 2020. Defendant’s reply, if any, shall be
         Case 1:20-cv-03665-PAE Document 23 Filed 09/08/20 Page 2 of 2




served by October 20, 2020. At the time any reply is served, the moving party shall supply the

Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine, after receipt of plaintiff’s anticipated brief opposing a motion

to dismiss the current or amended complaint, whether to schedule oral argument. Discovery is

stayed pending resolution of defendant’s motion to dismiss.


       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 8, 2020
       New York, New York




                                                2
